                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION - BAY CITY

IN RE:

         TOP SHELV WORLDWIDE, LLC,                           Case No. 17-21434-dob
              Debtor.                                        Chapter 11 Proceeding
                                                             Hon. Daniel S. Opperman
_____________________________________/

                       OPINION REGARDING APPLICATION FOR
                  COMPENSATION OF GUDEMAN AND ASSOCIATES, P.C.

         Counsel for the Debtor filed an Application for Compensation requesting compensation of

$111,170.00 and expenses of $1,928.07 for services incurred from November 15, 2017 through July

27, 2018 (“Application”). Creditors, Four Courts, Inc., Farley Manufacturing, Inc., and Anthony

Gushow & Sons, Inc., object to this Application. The Court heard oral arguments regarding

counsel’s Application on September 17, 2018 and after careful consideration of the pleadings and

arguments of counsel, concludes that Debtor’s counsel should be awarded a portion of the fees

requested, but that the remaining fees requested should not be approved at this time for the reasons

stated in this Opinion.

                                         Findings of Fact

         A. Pre-2017 Bankruptcy Events

         The Debtor’s consolidated operations include the ownership and operation of a sports dome

facility in Auburn, Michigan. The Debtor had significant construction issues regarding the sports

dome and incurred significant cost overruns and delays which put the Debtor over budget and behind

schedule. The Debtor could not overcome these significant obstacles and filed a Chapter 11

Bankruptcy Petition with this Court on August 31, 2015. Through extensive negotiations with its


                                                 1



 17-21434-dob       Doc 233     Filed 10/29/18       Entered 10/29/18 14:24:48      Page 1 of 15
creditors, namely a series of mortgage holders and construction lien claimants, the Debtor emerged

from its first Chapter 11 proceeding with a consensual Chapter 11 Plan that promised to pay all of

its secured creditors in full over the course of many years. Unfortunately for all, the Debtor was

unable to make payments to its creditors per its confirmed Chapter 11 Plan. As allowed under that

Plan, one creditor, Four Courts/Farley Manufacturing, sent a Notice of Default which triggered

certain remedies to all of the secured creditors of the Debtor. These remedies included the surrender

of the facility to the creditors, a result that the Debtor wished to avoid, so the Debtor filed this

Chapter 11 proceeding on July 14, 2017.

        B. Early Phases of Current Chapter 11 Proceeding

        The Debtor did not get its hoped for breathing spell in that Four Courts/Farley Manufacturing

filed a Motion to Dismiss on July 25, 2017, and many secured creditors joined that Motion. The

Debtor responded to this Motion and the Court held a series of hearings to determine if the Motion

to Dismiss should be granted. As part of these hearings and conferences resulting from the Motion

to Dismiss, the Debtor shared its general approach to reorganization in this case by arguing that the

current value of the Debtor’s assets were much less than the $2,713,307 listed by the Debtor in its

first bankruptcy and that the Debtor could earn sufficient income to pay its secured creditors, as their

interest appeared, with a reduced value. The Court denied the Motion to Dismiss, but placed certain

conditions upon the Debtor to report income, develop a capital contribution plan for the Debtor’s

insiders, and to otherwise pay property taxes and insurance to protect the Debtor and creditors alike.

By the time the September 28, 2017 Order Denying the Motion to Dismiss was entered, all parties

had an inkling that the Debtor would argue that the value of its assets were significantly less than

as agreed to in the previous Chapter 11 Plan, but that the Debtor would pay its creditors that value,


                                                   2



 17-21434-dob       Doc 233      Filed 10/29/18        Entered 10/29/18 14:24:48       Page 2 of 15
as well as address any other objections that can be raised by creditors such as the absolute priority

rule with its corresponding payment of new value and any election made by any creditor under

Section 1111(b) of the Bankruptcy Code.

       C. Valuation of Debtor’s Assets

       As forecast, the Debtor hired an appraiser to value its assets, but was handcuffed because the

appraiser could not timely perform the appraisal. Over concerns raised by the creditors, the Court

allowed the Debtor additional time to give Debtor’s appraiser the opportunity to prepare a report,

which he ultimately did. This report, which detailed three classic approaches to appraising assets

such as that of the Debtor, utilized the replacement cost, sales comparison, and income approaches

and pegged the Debtor’s assets at $1,342,000, $1,155,000, and $300,000 under each approach

respectively.1 Although the Debtor’s appraiser indicated that the sales comparison approach was

the better approach, that the replacement cost and sales comparison approaches had more factual

support and that the data was lacking to support the income approach, the Debtor and its counsel

chose the income approach and subsequently engaged in a highly contested series of hearings in an

effort to convince the Court that the Debtor’s assets were worth $300,000. The secured creditors

objected strenuously to the Debtor’s valuation and this Court ultimately concluded that the value

of the Debtor’s assets was $1,100,000 as opined by the Court on February 21, 2018 and reduced in

writing pursuant to a May 10, 2018 Order of this Court by stipulation of the parties.

       D. Debtor’s Transitional Period

       After the Debtor survived the Motion to Dismiss and retained an appraiser, the Debtor


       1
         These values assumed an extended time to market the assets. Using a forced liquidation
timetable that is much shorter, the values drop to $805,000, $685,000, and $180,000
respectively.

                                                 3



 17-21434-dob       Doc 233     Filed 10/29/18       Entered 10/29/18 14:24:48       Page 3 of 15
initiated a series of innovative programs to raise additional income. The Debtor also began

investigation of the various claims made by the secured creditors, as well as prepare a Chapter 11

Plan. Unrelated to the Debtor’s operations, but relevant to this Opinion, however, counsel for the

Debtor filed an Interim Application for Compensation seeking $66,855.00 in fees and $4,043.28 in

expenses. Four Courts/Farley Manufacturing objected to this Application as did Gushow and Valley

Electrical Contractors, Inc. Prior to the Court holding a hearing on the Debtor’s Application,

however, the parties entered into a stipulation that awarded $56,700.00 in fees and $4,043.28 in

expenses, with an additional provision that only $48,717.00 of this amount would be paid. The

remaining $13,743.28 was not to be paid until confirmation of the Debtor’s Chapter 11 Plan or

further order of the Court.

       E. Debtor’s Chapter 11 Plan and Adversary Proceeding

       The Debtor filed a Combined Plan of Reorganization and Disclosure Statement with this

Court, but also instituted an adversary proceeding against all of its secured creditors claiming that

various creditors enjoyed a higher priority than other creditors, all in contradiction of the Debtor’s

confirmed Chapter 11 Plan in the previous case. As a result, confirmation of the Debtor’s Chapter

11 Plan was stalled as secured creditors addressed various issues raised by the Debtor. Many

creditors brought their own summary judgment motions as to their various claims. One creditor,

Gushow, filed a Motion for Summary Judgment, which this Court granted, holding in part that the

terms of the Debtor’s confirmed Chapter 11 Plan in the previous case were binding upon the Debtor

and Gushow and prohibited the Debtor from relitigating the issues raised in the adversary

proceeding. Other Defendants in the adversary proceeding enjoyed similar rights, but an issue was

raised as to Four Courts/Farley Manufacturing as to whether those creditors enjoyed greater rights


                                                  4



 17-21434-dob       Doc 233     Filed 10/29/18        Entered 10/29/18 14:24:48       Page 4 of 15
because additional information was made known through the adversary proceeding. The adversary

proceeding is currently going through the discovery stage and has stalled the issue of confirmation.

       F. Debtor’s Counsel’s Instant Application for Compensation

       In the Application filed by Debtor’s counsel, fees of $111,170.00 are requested, as well as

expenses of $1,928.07. Counsel correctly reports that $12,256.72 remains of the retainer held by

Debtor’s counsel and seeks not only approval of the fees and expenses, but the right to withdraw this

retainer to pay a portion of the fees and expenses owed to it. Debtor’s counsel followed the project

category format, so the fees requested are reported as:

                        Category                         Hours         Dollars Sought

                        Case Administration              266.80        $73,395.00
                        Chapter 11 Plan                   59.90        $20,460.00
                        Adversary Proceeding              53.10        $16,315.00
                        Fee Application Preparation      10.00         $ 1,000.00

For the most part, the services described in each category are correctly labeled, but in some

instances, entries in the case administration category are more properly characterized as adversary

proceeding services.2

       Four Courts/Farley Manufacturing and Gushow objected to the Debtor’s Application,

primarily arguing that 11 U.S.C. § 330 prohibits counsel from receiving this amount of fees because

the services rendered do not benefit the estate. In support of their assertion, these creditors point to

the challenges facing the Debtor to confirm a Chapter 11 Plan, including the requirement to pay

$1,100,000 to secured creditors, the lack of income of the Debtor to make these payments, the



       2
        For example, case administration services on 06/16/18, 06/27/18, 06/28/18, and
07/05/18 refer to a motion for summary judgment in the adversary proceeding. More entries are
described later in this Opinion, which, for the sake of brevity, appear only once in this Opinion.

                                                   5



 17-21434-dob       Doc 233      Filed 10/29/18        Entered 10/29/18 14:24:48       Page 5 of 15
challenges of the absolute priority rule prohibiting Debtor’s members from retaining their unit

interest unless significant new value is paid, and the possible significant Section 1111(b) elections

made by various secured creditors.

         Debtor’s counsel replies by arguing that all services were necessary and that this case has

grown because of the myriad of issues raised by various parties. While the Debtor has earned over

$100,000.00 in net income over the course of the last year, the objecting creditors reply that real

property taxes of approximately $42,000.00 have not been paid and that an insider of the Debtor,

Mr. Delaney, has received at least $26,000.00 in compensation while they have not received any

money.

                                            Jurisdiction

         This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157, 28 U.S.C. § 1334,

and E.D. Mich. LR 83.50. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) (matters

concerning the administration of the estate).

                                                Analysis

         Debtor’s counsel has supplied an extensive, more than 30-page statement of work performed,

which was further broken down by project categories. No creditor claims that the hourly rate

charged by Debtor’s counsel is unreasonable or that Debtor’s counsel did not work hard on behalf

of its client. What each creditor does argue, however, is that the value of Debtor’s counsel’s

services to the Debtor’s estate is not worth the $111,170.00 requested, especially in light of the

additional fees previously approved by this Court. In support of their argument, creditors do not

point to any particular line item as being excessive, but instead argue that the value of the services

rendered to date do not justify an award of the fees requested.

         In support of their position, the creditors cite In re Williams, 378 B.R. 811 (Bankr. E.D.


                                                   6

 17-21434-dob       Doc 233      Filed 10/29/18        Entered 10/29/18 14:24:48      Page 6 of 15
Mich. 2007) to support their argument that attorney fees should not be awarded when it should be

apparent that reorganization of the Debtor is beyond hope. The creditors essentially argue that

Debtor’s counsel should by now realize that reorganization along the lines that the Debtor wishes

to take is not possible and that Debtor’s counsel should necessarily rein in their services to fit the

landscape currently in place.

       This Court distinguishes Williams in that Williams involved a Chapter 13 debtor who had

her Chapter 13 plan confirmed, but with the knowledge of all that the funding of her plan was very

tight and that the failure to make a payment would be catastrophic. The debtor did fail to make a

payment, which prompted two creditors to file motions to lift the stay, which debtor’s counsel

valiantly defended, but failed. Subsequently, after requesting additional fees, the Williams court

denied the fees in part and concluded that debtor’s counsel should have known much earlier in the

case that the debtor would not have a viable Chapter 13 plan and should have taken other alternative

means to protect the debtor.

       While Williams involved a Chapter 13 case in a post-confirmation setting and is therefore

distinguishable, the basic lessons of Williams are instructive. As argued by the creditors, it is the

Debtor, and presumably by proxy, Debtor’s counsel, who has escalated this case way beyond its

normal and expected scope. Per the creditors’ arguments, while this Court perhaps incorrectly

denied their Motion to Dismiss, a very clear, but narrow path of reorganization is available to the

Debtor: Determine the value of the Debtor’s assets, propose a plan to pay that value to secured

creditors, prepare for a brief battle over the amount of the new value under the absolute priority rule,

and then have a Chapter 11 Plan confirmed. In this scenario, Debtor’s counsel’s attorney fees would

be a fraction of the amount already approved and much less than the amount requested currently.

The Debtor does raise good responses in that the Section 1111(b) election of various creditors could


                                                   7

 17-21434-dob       Doc 233      Filed 10/29/18        Entered 10/29/18 14:24:48       Page 7 of 15
prove problematic in that the Section 1111(b) election can only be made by a secured creditor. As

Debtor’s counsel posits, if Four Courts/Farley Manufacturing’s claim is not secured, then the

Section 1111(b) election is of no avail and the Debtor can pay the $1,100,000 to the remaining

secured creditors. And Debtor has some support for that result with its creditors in that certain

creditors have indeed indicated that they would approve and consent to such a plan.

       The objecting creditors also argue, however, that some of the fees involved in the instant

Application include the Debtor’s attorney’s efforts to essentially impeach their own appraiser by

trying to advance the lesser value by utilizing the income approach even though their own appraiser

did not view that value as being a reasonable method to approach the Debtor’s assets. While the

creditors make this argument, they cannot point to any set of entries that supports their argument,

but beseech this Court to undertake that analysis on its own and make a determination. In doing so,

this Court notes the following entries that support the creditors’ objections:

1/8/2018       EJG                                    350.00         0.20        70.00         Billable3
               b. CHAPTER 11 PLAN
               Preparation for oral argument.

1/9/2018       EJG                                 350.00         2.70 945.00                  Billable
               b. CHAPTER 11 PLAN
               Telephone conference with client, Oral argument re: valuation.


11/20/2017     Rookard, Brian                       300.00           0.40    120.00            Billable
               a. CASE ADMINISTRATION
               Begin drafting motion for valuation.

11/21/2017     Rookard, Brian                         300.00         0.80    240.00            Billable
               a. CASE ADMINISTRATION
               Work on drafting motion to value

       3
        The Court states the entries as each appears in the fee application. Since Debtor’s
counsel has used project categories, some entries are not in chronological order.

                                                  8



 17-21434-dob       Doc 233     Filed 10/29/18     Entered 10/29/18 14:24:48             Page 8 of 15
11/22/2017   Rookard, Brian                        300.00         1.50    450.00         Billable
             a. CASE ADMINISTRATION
             Work on motion to value.

12/1/2017    EJG                                   350.00          0.40 140.00            Billable
             a. CASE ADMINISTRATION
             review of draft of motion for valuation of assets, Telephone call to Stan D. re: same.

12/1/2017    Rookard, Brian                       300.00         5.00 1,500.00           Billable
             a. CASE ADMINISTRATION
             Continue legal research on valuation issues for motion to value facility. Finish draft
             motion to value.

12/21/2017   Rookard, Brian                      300.00         0.20 60.00               Billable
             a. CASE ADMINISTRATION
             Draft email to David Rexroth and Stan re motion to value.

12/21/2017   Rookard, Brian                      300.00        0.30 90.00              Billable
             a. CASE ADMINISTRATION
             Email exchange with David Rexroth re subpoena, motion to value, meeting for hearing
             prep.

12/27/2017   EJG                                  350.00         1.50 525.00             Billable
             a. CASE ADMINISTRATION
             Review of appraisal in preparation for meeting with appraiser Rex Roth.

12/27/2017   Rookard, Brian                     300.00        4.00 1,200.00         Billable
             a. CASE ADMINISTRATION
             Review appraisal and Appraisal Institute book and other materials for developing
             questions to ask David Rexroth.

12/28/2017   EJG                                 350.00         1.50 525.00           Billable
             a. CASE ADMINISTRATION
             Meeting with appraiser Rex Roth, preparatory for hearing on January 5th.

12/28/2017   Rookard, Brian                      300.00        3.00 900.00               Billable
             a. CASE ADMINISTRATION
             Continue reviewing appraisal and developing questions for hearing.

12/28/2017   Rookard, Brian                    300.00       3.00 900.00           Billable
             a. CASE ADMINISTRATION
             Meet with David Rexroth and Stan Dulaney. Review appraisal with Rexroth.

1/3/2018     Rookard, Brian                        300.00         4.00    1,200.00       Billable
             a. CASE ADMINISTRATION


                                               9
17-21434-dob     Doc 233     Filed 10/29/18     Entered 10/29/18 14:24:48          Page 9 of 15
            Develop questions for hearing.
1/4/2018    Kelly Darr                         100.00            2.00   200.00         Billable
            a. CASE ADMINISTRATION
            Prepared books for tomorrow’s hearing

1/4/2018    Tanner, Rachel                    100.00        0.80 80.00                 Billable
            a. CASE ADMINISTRATION
            Helped BAR and KD prepare exhibit books for hearing tomorrow

1/4/2018    Rookard, Brian                        300.00         5.00 1,500.00        Billable
            a. CASE ADMINISTRATION
            Prepare for hearing, review treatises on appraisal, continue preparing questions for
            evidentiary hearing.

1/5/2018    Rookard, Brian                        300.00          10.00 3,000.00       Billable
            a. CASE ADMINISTRATION
            Drive to court, attend hearing on valuation, return drive to office.

1/5/2018    EJG                                 350.00        9.50 3,325.00       Billable
            a. CASE ADMINISTRATION
            Attend hearing on motion to value., Telephone conferences with David Rexroth re:
            same, travel to and from.

1/8/2018    EJG                                350.00       2.50 875.00                Billable
            a. CASE ADMINISTRATION
            Telephone conference with Rexroth, Prep for Summation on Value.

1/9/2018    Rookard, Brian                      300.00        1.30      390.00         Billable
            a. CASE ADMINISTRATION
            Review and revise closing remarks prepared by EG.

1/9/2018    Rookard, Brian                       300.00        2.50 750.00             Billable
            a. CASE ADMINISTRATION
            Conference call on closing remarks in motion to value hearing.

1/9/2018    Rookard, Brian                       300.00          0.30 90.00             Billable
            a. CASE ADMINISTRATION
            Call with Stan Dulaney re construction lien issues, discuss valuation hearing.

1/12/2018   Rookard, Brian                     300.00            1.50   450.00         Billable
            a. CASE ADMINISTRATION
            Attend bench opinion hearing on motion to value.




                                             10



17-21434-dob   Doc 233     Filed 10/29/18     Entered 10/29/18 14:24:48        Page 10 of 15
       The Court also notes that some of the adversary proceeding services were reported as case

administration expenses. The following entries should be categorized as services related to the

adversary proceeding:

1/8/2018      Rookard, Brian                        300.00         0.50     150.00          Billable
              a. CASE ADMINISTRATION
              Do legal research on timing issues of construction lien.

1/9/2018      Rookard, Brian                       300.00           0.30    90.00           Billable
              a. CASE ADMINISTRATION
              Discuss with EG re construction lien issues.

1/20/2018     Rookard, Brian                       300.00        5.00 1,500.00            Billable
              a. CASE ADMINISTRATION
              Begin doing legal research and drafting of complaint for priority and other issues.

1/21/2018     Rookard, Brian                        300.00         8.00 2,400.00          Billable
              a. CASE ADMINISTRATION
              Continue doing legal research on various issues in complaint to determine priority and
              object to claims. Draft complaint.

1/22/2018     Rookard, Brian                      300.00          0.40 120.00            Billable
              a. CASE ADMINISTRATION
              Phone call with Stan Dulaney re various issues for new complaint to file, tax issues,
              and management of facility.

1/27/2018     Rookard, Brian                        300.00           6.00 1,800.00          Billable
              a. CASE ADMINISTRATION
              Finish drafting complaint, do additional legal research on Four Courts addition to proof
              of claim and other topics.

1/30/2018     Rookard, Brian                     300.00        1.40 420.00         Billable
              a. CASE ADMINISTRATION
              Work on service issues for service on Four Courts/Farley Manufacturing. Draft
              Certificate of Service. Then, John Lange emails saying he will accept for Four
              Courts/Farley Manufacturing.

3/6/2018      Rookard, Brian                      300.00        2.00 600.00         Billable
              a. CASE ADMINISTRATION
              Work on drafting response to motion for summary judgment for Four Courts.

3/11/2018     Rookard, Brian                         300.00         1.50    450.00          Billable

                                                11



17-21434-dob     Doc 233       Filed 10/29/18    Entered 10/29/18 14:24:48          Page 11 of 15
            a. CASE ADMINISTRATION
            Work on legal issues for Gushow motion for summary judgment.

3/11/2018   Rookard, Brian                       300.00         7.50 2,250.00       Billable
            a. CASE ADMINISTRATION
            Work on drafting response to motion for summary judgment. A lot of legal research
            into various issues. Go back over prior case and documents filed there.

3/17/2018   Rookard, Brian                       300.00      9.00 2,700.00         Billable
            a. CASE ADMINISTRATION
            Work on response to motion for summary judgment of Four Courts - lengthy time for
            going over facts, and working on legal argument.

3/18/2018   Rookard, Brian                       300.00          5.50 1,650.00        Billable
            a. CASE ADMINISTRATION
            Work on introduction and facts section for response to motion for summary judgment
            of Gushow

3/21/2018   Rookard, Brian                    300.00       2.50 750.00                Billable
            a. CASE ADMINISTRATION
            Work on drafting Gushow motion for summary judgment.

3/22/2018   Rookard, Brian                      300.00       3.00 900.00              Billable
            a. CASE ADMINISTRATION
            Work on drafting responses to motions for summary, work on affidavit.

3/23/2018   Rookard, Brian                         300.00     6.30 1,890.00            Billable
            a. CASE ADMINISTRATION
            Finish responses to motions for summary judgment, finish affidavit, calls to Stan re
            affidavit, assemble exhibits and file with court.

4/3/2018    Rookard, Brian                        300.00        1.30   390.00         Billable
            a. CASE ADMINISTRATION
            Draft motion to amend complaint.

4/6/2018    EJG                                 350.00        0.10 35.00          Billable
            a. CASE ADMINISTRATION
            Email exchange with creditor attorney re amended complaint attachment

4/9/2018    EJG                                  350.00       0.10 35.00              Billable
            a. CASE ADMINISTRATION
            Email from creditor attorney re proposed amended complaint

4/12/2018   Rookard, Brian                        300.00        1.80   540.00         Billable
            a. CASE ADMINISTRATION

                                             12


17-21434-dob   Doc 233     Filed 10/29/18      Entered 10/29/18 14:24:48      Page 12 of 15
              Work on drafting amended complaint

4/12/2018     EJG                                  350.00       0.10 35.00                  Billable
              a. CASE ADMINISTRATION
              Email from creditor attorneys re proposed amended complaint

5/10/2018     Rookard, Brian                      300.00             0.80   240.00          Billable
              a. CASE ADMINISTRATION
              Conference call re adversary proceeding.

5/25/2018     Rookard, Brian                    300.00        0.10 30.00            Billable
              a. CASE ADMINISTRATION
              Review and respond to email from Lauderbach office re word version of amended
              complaint

6/4/2018      Kelly Darr                       100.00                0.20   20.00           Billable
              a. CASE ADMINISTRATION
              Reviewed motion for summary judgment

6/6/2018      Rookard, Brian                       300.00            1.50   450.00          Billable
              a. CASE ADMINISTRATION
              Begin drafting response to motion for summary

6/11/2018     Kelly Darr                         100.00      0.10           10.00           Billable
              a. CASE ADMINISTRATION
              Reviewed response for Motion for Summary Disposition

6/16/2018     Rookard, Brian                      300.00        2.80 840.00                 Billable
              a. CASE ADMINISTRATION
              Work on drafting response to motion for summary judgment

6/27/2018     Kelly Darr                           100.00         0.60 60.00                Billable
              a. CASE ADMINISTRATION
              Prepared file for tomorrow’s hearing for motion for summary judgment.

6/28/2018     Rookard, Brian                         300.00       4.00 1,200.00          Billable
              a. CASE ADMINISTRATION
              Drive to court, attend hearing on motion for summary judgment, return drive to office.

7/5/2018      Rookard, Brian                        300.00           0.80 240.00             Billable
              a. CASE ADMINISTRATION
              Review response of Sugar Construction to additional case law cited by Four Courts.
              Review additional case law and begin drafting supplemental response.
       After analyzing these entries, Debtor’s counsel is certainly entitled to payment of some of the

attorney fees because their efforts have taken the Debtor this far and perhaps to the brink of

                                                 13
17-21434-dob      Doc 233     Filed 10/29/18      Entered 10/29/18 14:24:48         Page 13 of 15
confirmation of a Chapter 11 Plan. In this regard, the Court concludes that of the fees requested,

Debtor’s counsel should be compensated for the efforts of drafting the Chapter 11 Plan, portions of

the valuation hearing that ultimately arrived at a $1,100,000 valuation, as opposed to the $2,713,307

in the Debtor’s previous Chapter 11, as well as certain negotiation sessions and conferences with

creditor’s counsel. The Court now turns to application of this format.

       Starting with the Chapter 11 Plan category, the January 8 and 9 entries of $70 and $945 are

not allowed because each entry described services for valuation. The remaining entries are allowed

in the amount of $19,445.00 ($20,460.00 - $1,015.00 = $19,445.00). The Court defers any award for

the adversary proceedings, so $16,315.00 is reserved for a later determination. Of the case

administration services, $18,510.00 is attributed to Debtor’s efforts to convince the Court that its

assets were worth $300,000.00 when its appraiser reported a much higher value. While the Court

allows some fees for the valuation hearing because value was an open issue, the Court will only allow

and award 10 hours at $350.00, or $3,500.00, because a reasonable approach to value would have

reduced the effort devoted to a valuation hearing.        The remaining $15,010.00 is disallowed

($18,510.00 - $3,500.00 = $15,010.00).

       After deducting $21,795 for the case administration entries, which the Court defers as

adversary proceeding services, the Court awards $7,000.00 because 20 hours of time was proper at

this time given the circumstances of the Debtor’s plight. The remainder will likewise be reserved for

later consideration.

       Of the remaining fees requested, the Court is not currently in a position to either award or deny

these fees. For example, if the Debtor is successful in the adversary proceeding as to Four

Courts/Farley Manufacturing, and can defeat any Section 1111(b) election by those creditors, then the

Debtor has a much easier path to confirmation. That said, the financial performance of the Debtor,

as it currently stands, causes questions to be raised as to the feasibility of the Debtor’s Plan. For

                                                  14
17-21434-dob       Doc 233     Filed 10/29/18      Entered 10/29/18 14:24:48         Page 14 of 15
example, while the Debtor has significantly improved operations and has increased income, property

taxes still remain unpaid and Mr. Delaney has received approximately $26,000.00 for his Herculean

efforts to date. Second, while the Debtor has in place a mechanism to determine new value for

purposes of the absolute priority rule, there is nothing before the Court today to comfort the Court that

this amount can or will be paid by anyone associated with the Debtor. That being said, the Court has

not asked for such confirmation either.

       Following a practice used by the parties previously, the Court awards $29,945.00, disallows

$16,025.00, but holds the remainder in abeyance until this Court either confirms a Chapter 11 Plan

or until further order of the Court.


Signed on October 29, 2018




                                                   15


17-21434-dob       Doc 233      Filed 10/29/18      Entered 10/29/18 14:24:48         Page 15 of 15
